Title: From George Washington to Thomas McKean, 16 October 1781
From: Washington, George
To: McKean, Thomas


                  Sir
                     
                     Head Quarters Before York 16h October 1781.
                  
                  I had the honor to inform your Ecellency in my last, of the 12h instant, that we had the evening before opened our second parallel.  The 13h and 14h we were employed in compleating it—The Engineers having deemed the two Redoubts on the left of the enemy’s line sufficiently injured by our shot and shells to make them practicable, it was determined to carry them by assault on the evening of the 14h.  The following disposition was accordingly made—The Work on the enemy’s extreme leftto be attacked by the American Light Infantry under the command of the Marquis de la Fayette—  The other by a detachment of the French Grenadiers and Chasseurs commanded by Major General the Baron Viomenil.  I have the pleasure to inform your Excellency that we succeeded in both.  Nothing could exceed the firmness and bravery of the Troops.  They advanced under the fire of the Enemy without returning a shot, and effected the business with the Bayonet only.  The reports of His Excellency the Count de Rochambeau—of The Marquis de la Fayette and Lt Colonel Hamilton, copies of which I inclose, enter more particularly into a detail of the mode in which the attacks on the part of the French and American Columns were conducted.  We made prisoners in both Redoubts one Major—two Captains—three subalterns and 67 privates.
                  The Works which we have carried are of vast importance to us—  From them we shall enfilade the enemy’s whole line and I am in hopes we shall be able to command the communication from York to Gloucester.  
                  I think the Batteries of the second parallel will be in sufficient forwardness to begin to play in the course of this day.
                  The enemy last night made a sortie for the first time.  They entered one of the French and one of the American Batteries on the second parallel which were unfinished.  They had only time to thrust the points of their Bayonets into four pieces of the French and two of the American Artillery and beat them off, but the strikes were easily extracted.  They were repulsed the moment the supporting Troops came up, leaving behind them seven or eight dead and six prisoners.  The French had four officers and twelve privates killed and wounded, and we had one serjeant mortally wounded.
                  I inclose your Excellency a Return of the killed and wounded of both Armies up to the present time—  It is much smaller than might have been expected.  I have the honor to be with perfect Respect Your Ecellency’s Most obt servant
                  
                     Go: Washington
                     
                  
               